I agree with the Chief Justice that there should be an affirmance of the judgment in this cause. I am not prepared at this time, however, to agree with him in the view that the rule requiring the master to furnish a reasonably safe place for his servant is precisely applicable in this case, where the relationship was that of owner of a public store and hisinvitee.
It occurs to me that the proper rule to be applied in this case is that laid down in Thompson Co. v.Phillips, 22 Colo. App., 428; 125 P., 563, cited by Mr. Justice Cothran, that:
"A merchant who invites the public to his premises is not an insurer of the safety of his patrons, and is, therefore, *Page 460 
not liable for injuries caused by some defects in the premises,in the absence of any evidence tending to show that he or his agents knew or should have known, by the exercise of reasonable diligence, of the defect." (Italics added.)
While the precise point seems not to have been decided in our State, I think that the holding mentioned is somewhat sustained by our cases of Freer v. Cameron, 4 Rich. (38 S.C.L.), 228; 55 Am. Dec., 663; and League v. Stradley,68 S.C. 515; 47 S.E., 975.
The excerpt taken by Mr. Justice Cothran from 20 Ruling Case Law, 56, should be read in connection with the other matter from the same authority and in the same section, especially some expressions which I italicize. The full statement, of which his excerpt is a part, is as follows:
"The authorities are entirely agreed upon the propositionthat an owner or occupant of lands or buildings who directlyor by implication invites or induces others to go thereon ortherein owes to such persons a duty to have his premises ina reasonably safe condition and to give warning of latentor concealed perils. In the language of a recent opinion: 'The law is well settled that an owner or occupant of land who by invitation, express or implied, induces or leads others to go upon premises for any lawful purpose is liable for injuries occasioned by the unsafe condition of the land or its approaches, if such condition was known to him and not to them.' If there are hidden dangers upon the premises he must use ordinary care to give warning thereof. While the rule has been applied in innumerable situations, it has been invoked most frequently, perhaps, in the case of injuries from unguarded excavations, unprotected stairways, hatchways, trapdoors, turnstiles, revolving or swinging doors, and collapsing buildings. The facts of the particular caseare, of course, controlling upon the question of negligence,and the decision thereon is properly within the sphere ofthe jury." 20 R.C.L., 55, 56. *Page 461 
An examination of the numerous authorities cited by Mr. Justice Cothran will show, in my humble opinion, that they only sustain the doctrine announced in the few authorities to which I have referred.
If there was any evidence in the case at bar to show that the floor of the defendant company was made dangerous by the negligent excessive use of oil thereon, and if the defendants had knowledge thereof, or by the exercise of reasonable diligence could have known this fact, and the plaintiff was not aware of the condition of the floor, and her injuries resulted from the condition named, then the plaintiff was entitled to have her case submitted to the jury. As laid down in Ruling Case Law,supra, the facts of each case must control upon the question of negligence, and the decision as to such facts is properly a matter for the jury.
I do not think it is necessary to undertake to review all the evidence. Several witnesses gave testimony as to the excessive amount of oil on the floor, and the plaintiff testified that this oil caused her to fall. The employee of the defendant whose duty it was to oil the floor did not testify. The testimony from the manager of the defendant company showed that his examinations of the floor from time to time were very casual, and that he depended almost altogether on the oiler doing the work properly; and, yet, this oiler, a Negro laborer, had had very little experience in that line of work. It is well known to all our people, and no doubt the jury took it into consideration, that an ordinary Negro sweeper and oiler, if he is not watched, will sweep all the dust and trash he can into the corners. It was the duty of the defendants to see that this oiler did his work properly. The very fact that a large accumulation of oil, enough to have remained there for thirteen days, was on the floor was some evidence in itself that the defendants were negligent in not discovering the oil testified to by the plaintiff and her witnesses. In my opinion *Page 462 
every fact mentioned by Mr. Justice Cothran favorable to the defendants was, in all likelihood, argued to the jury and was properly considered by them.
The question before this Court is not the question if the jury returned the wrong verdict. The question for us to decide is only the one as to whether or not there was anyevidence to require the presiding Judge to submit the case to the jury. Without doubt, the Chief Justice is right in holding that there was no error on the part of the Circuit Judge in that regard.
MESSRS. JUSTICES STABLER and CARTER concur.